The CHIEF JUSTICE
delivered the opinion of the court.
The defendants in error move to dismiss the writ of error on the ground that the “ record does not show a state of facts, that makes any act of Congress apply to the case.” The record does show, however, that the present plaintiffs in error claimed in the State court, that contracts made with the defendants in error had been rendered void and-of no force and effect by provisions of the Constitution of the United States, and of certain acts of Congress, approved June 15th, 1866, and July 25th, 1866, and also that the decision of the Supreme Court of Iowa, denied this claim. The motion to dismiss must, therefore, be
Denied.